Per Curiam,
The only subjects of complaint in this case are, granting the preliminary injunction, and afterwards continuing the same “ until further order of court.”
The very able and ingenious arguments of the learned counsel for appellants on the questions presented by the record, followed by a careful consideration of those questions, have failed to convince us that there has, been, thus far, any error that calls for our intervention.
In the class of cases to which this belongs, we purposely abstain from any extended comment on the merits of the case, for the reason that, in its subsequent- development, as it progresses to final decree in the court below, some of the questions that may now appear to have an important bearing on the final result may be eliminated, and others may arise.
The decree continuing the preliminary injunction is affirmed and the appeal dismissed with costs to be paid by appellants.